UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	November 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund ® Semiannual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 23 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 300 Fund Interview with your fund’s portfolio manager Bill, how would you describe the bond market environment during the six months ended April30, 2013? It was a strong period for the most credit-sensitive categories, particularly high-yield bonds, which saw their yield spreads — their yield advantage over U.S. Treasuries — tighten further, thanks to persistent investor demand and solid corporate fundamentals. These sectors benefited from the improved risk sentiment that was spurred by global monetary easing during and prior to the reporting period. With interest rates rising across most global developed markets during much of the period, Treasuries, global government securities, and other defensive categories lagged, posting either negative or nominally positive returns. That said, longer-term Treasury yields fell in April, providing a notable end-of-period boost to that sector. Emerging-market [EM] bonds were also helped by falling Treasury yields. Both at home and abroad, political leaders continued to grapple with fiscal challenges. While there were several events that produced negative headlines, including the government spending sequester in the United States and the banking crisis in Cyprus, riskier assets performed well in an environment of policy and macroeconomic uncertainty, which suggests that investors have recognized the opportunity cost of remaining on the sidelines. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/13. See pages 3–4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 300 Fund 5 The fund’s objective is to outpace inflation — as measured by Treasury bills — by three percentage points over periods of three years or more. It achieved that objective at net asset value during the past six months. What factors fueled this solid showing? Our holdings of non-agency residential mortgage-backed securities [RMBS], coupled with our prepayment strategy, were the biggest contributors to the fund’s performance. Non-agency RMBS performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities, as well as a strengthening U.S. housing market. Our prepayment strategy, which entailed holding government-agency interest-only securities [agency IOs] that were hedged with agency mortgage pass-throughs, was successful overall, as we focused our security selection in pools that we believed would experience fewer prepayments. However, the strategy’s performance was hampered in April, when rising Treasury yields led to negative returns for agency IOs. Elsewhere, our investments in commercial mortgage-backed securities [CMBS] also bolstered the fund’s return. CMBS benefited from the demand for higher-yielding securities amid stronger commercial real estate fundamentals and an improving outlook for U.S. economic growth in 2013 and beyond. Allocations to high-yield bonds, investment-grade corporate bonds, and EM debt were additional contributors to performance. From this group, high-yield bonds were the standout, as the asset class was among the best-performing fixed-income categories during the period. The fund’s term structure positioning, by which I mean its duration — or interest-rate Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 300 Fund sensitivity — and yield-curve strategy, provided a further boost to results. We sought to limit the fund’s interest-rate risk by maintaining a duration near zero in the United States, while also positioning the fund to benefit should the yield curve steepen. While our duration stance slightly hampered performance, our steeper-yield-curve strategy proved beneficial and more than offset the negative impact of the fund’s short duration. Internationally, curve positioning in Japan, Switzerland, and Mexico also helped performance. Which strategies detracted from performance? Our holdings of “swaptions” — which give us the option to enter into a swap contract and were used to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and agency IO positions — slightly dampened performance. The swaption strategy we constructed was designed to protect the portfolio in the event that the yield spreads on our underlying IO holdings exhibited heightened volatility. As it turned out, these spreads were relatively calm until the period’s final month, so our “insurance” was largely unnecessary. That said, this strategy illustrates one way we used derivatives to help manage portfolio risk. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/13. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Absolute Return 300 Fund 7 In what additional ways did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve and to hedge the fund’s interest-rate risk. In addition, we employed forward currency contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. We also used total return swaps to help manage the fund’s exposure to various sectors and to hedge against inflation risk in certain regions. What is your outlook for the coming months, and how are you positioning the fund? Despite rising gasoline prices and higher payroll taxes, we believe the U.S. economy remains solidly in a mid-cycle expansion, buoyed by stronger consumer spending. By boosting economic activity and underpinning firmer labor market conditions, the U.S. housing recovery is helping to offset the drag on consumers from fiscal austerity measures. For example, during the six months ended February2013, more than 10% of new jobs were in construction. What’s more, bank lending standards began to loosen, helping to reinforce economic growth. While we believe these factors should continue to promote moderate economic expansion, we do not believe the economy will grow strongly enough in the near term to cause the Federal Reserve to shift from its current accommodative monetary policy stance. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 300 Fund Outside the United States, Japan joined China in early-cycle recoveries, providing a lift to the rest of Asia. It appears that Germany’s economy has begun to pick up, but much of the rest of Europe remains in recession. The European Central Bank revised its 2013 growth forecast downward and is anticipating a modest contraction while remaining concerned about downside risks to the eurozone economy. Within this environment, we plan to continue deemphasizing interest-rate risk in the portfolio and expect to maintain the fund’s bias toward a steepening yield curve. As long as the Fed continues to inject liquidity into the financial system through targeted bond purchases, we don’t believe interest rates are likely to move significantly higher than where they are today. We recognize, however, that any strategy that relies on rates declining further to drive performance is risky amid what may be a range-bound and volatile interest-rate environment. For that reason, we intend to keep the portfolio’s duration near zero and will rely on other factors to influence the fund’s performance. At period-end, our positions in securitized sectors represented the fund’s largest allocation. In prepayment-sensitive areas, we are more cautious toward lower-coupon pass-throughs — those with coupons below 4% — but favor pools in the 4%-to-5% coupon range that we believe exhibit favorable prepayment profiles. In credit-sensitive areas, we plan to maintain our diversified exposure to CMBS, as well as modest allocations to high-yield bonds and investment-grade corporate bonds. Thanks for your timely commentary, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 300 Fund 9 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Absolute Return 300 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 15.64% 14.48% 14.04% 14.04% 11.95% 11.95% 15.25% 14.38% 14.39% 16.89% 17.03% 16.89% Annual average 3.40 3.16 3.06 3.06 2.63 2.63 3.31 3.14 3.14 3.65 3.68 3.65 3 years 5.83 4.78 5.14 5.14 3.44 3.44 5.69 4.90 5.14 6.68 6.80 6.67 Annual average 1.91 1.57 1.69 1.69 1.13 1.13 1.86 1.61 1.68 2.18 2.22 2.18 1 year 5.12 4.07 4.96 3.96 4.43 3.43 5.18 4.39 4.96 5.43 5.56 5.43 6 months 3.63 2.60 3.46 2.46 3.23 2.23 3.68 2.90 3.56 3.74 3.87 3.74 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 300 Fund 11 Comparative index returns For periods ended 4/30/13 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.81% 28.31% Annual average 0.19 5.90 3 years 0.45 17.47 Annual average 0.15 5.51 1 year 0.14 3.68 6 months 0.07 0.90 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.160 $0.141 $0.066 $0.154 $0.132 $0.173 $0.176 $0.192 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $10.58 $10.69 $10.53 $10.44 $10.55 $10.63 $10.54 $10.63 $10.63 $10.63 4/30/13 10.80 10.91 10.75 10.71 10.78 10.86 10.78 10.85 10.86 10.83 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 15.32% 14.17% 13.72% 13.72% 11.74% 11.74% 14.82% 13.96% 14.07% 16.57% 16.60% 16.56% Annual average 3.39 3.15 3.06 3.06 2.63 2.63 3.29 3.11 3.13 3.65 3.66 3.65 3 years 6.03 4.97 5.34 5.34 3.73 3.73 5.79 4.99 5.23 6.87 6.90 6.87 Annual average 1.97 1.63 1.75 1.75 1.23 1.23 1.89 1.64 1.71 2.24 2.25 2.24 1 year 4.53 3.48 4.36 3.36 3.84 2.84 4.48 3.70 4.36 4.94 4.97 4.93 6 months 3.83 2.80 3.77 2.77 3.54 2.54 3.79 3.01 3.77 4.04 4.07 4.04 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Absolute Return 300 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12* 0.82% 1.02% 1.57% 0.87% 1.07% 0.57%** 0.57%** 0.57% Annualized expense ratio for the six-month period ended 4/30/13† 0.78% 0.98% 1.53% 0.83% 1.03% 0.53% 0.53% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees. ** Other expenses for class R5 and class R6 shares have been annualized. † Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 4/30/13. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.94 $4.94 $7.71 $4.19 $5.20 $2.68 $2.68 $2.68 Ending value (after expenses) $1,036.30 $1,034.60 $1,032.30 $1,036.80 $1,035.60 $1,037.40 $1,038.70 $1,037.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 300 Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.91 $4.91 $7.65 $4.16 $5.16 $2.66 $2.66 $2.66 Ending value (after expenses) $1,020.93 $1,019.93 $1,017.21 $1,020.68 $1,019.69 $1,022.17 $1,022.17 $1,022.17 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Absolute Return 300 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 300 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 300 Fund Trustee approval of management contract Consideration of a new management contract At their meeting on December 14, 2012, the Trustees of the fund, including all of the Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the “Independent Trustees”), approved a new management contract with Putnam Investment Management (“Putnam Management”). In substance, the new management contract differed from the existing management contract only in that it (i) changed the base management fee from a blended rate determined in accordance with fund family breakpoints to a fixed rate of 60 basis points and (ii) obliged Putnam Management to pay, out of the management fee, all of the fund’s organizational and other operating expenses (including investor servicing fees), excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses. No change was proposed to the fund’s performance adjustment, to the fund’s investor servicing agreement, or to the nature and quality of any of the services provided to the fund under its management and investor servicing contracts. The change, which results in the fund paying a single management fee in return for Putnam Management providing advisory services and paying for investor servicing services and organization and operating expenses (with certain exceptions), is often referred to as a “unitary” or “all-in” management fee. In considering whether to approve the new management contract, the Trustees considered information provided by Putnam Management about the proposed new “all-in” management fee structure, including, among other things, Putnam Management’s observation that, under all reasonably foreseeable circumstances, the impact of the new “all-in” management fee would be to reduce, or at least not increase, the fund’s advisory fees. The Trustees also took into account that they had most recently approved the annual continuation of the fund’s existing management contract with Putnam Management in June 2012. Because, other than the transition to an “all-in” management fee, the effective date of the contract, and the initial term of the contract (through June 30, 2013), the new management contract was identical to the fund’s existing management contract, the Trustees relied to a considerable extent on their previous approval of the continuance of the fund’s existing management contract, which is described below. After considering the factors described above relating to the “all-in” management fee structure under the new management contract, and taking into account all of the factors considered, as described below, as part of the approval of the continuance of the fund’s current management contract in June 2012, the Trustees, including the Independent Trustees, concluded that the proposed management contract was in the best interests of the fund and its shareholders and approved the proposed management contract. It was important to the Trustees that the fees paid for advisory services would not increase under any reasonably foreseeable set of circumstances, there would be no reduction in the nature or quality of advisory services provided to the fund and that there was no disadvantage to shareholders. Consistent with Securities and Exchange Commission staff guidance in similar circumstances, shareholder approval was not required. Absolute Return 300 Fund 17 General conclusions in connection with the Trustees’ previous approval of the continuance of the fund’s existing management contract The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Management, the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 18 Absolute Return 300 Fund These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a Absolute Return 300 Fund 19 contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, effective through at least June 30, 2013, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.60% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual 20 Absolute Return 300 Fund funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its targeted annualized return, over the one- and three-year periods ended December 31, 2011. Putnam Absolute Return 300 Fund’s class A shares’ return net of fees and expenses was negative over the one-year period, was positive over the three-year period and lagged its targeted annualized return over the one- and three-year periods. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered steps that Putnam Management had taken to support improved performance. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Absolute Return 300 Fund 21 Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Absolute Return 300 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 300 Fund 23 The fund’s portfolio 4/30/13 (Unaudited) MORTGAGE-BACKED SECURITIES (41.4%)* Principal amount Value Agency collateralized mortgage obligations (18.6%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.691s, 2035 $194,062 $317,859 IFB Ser. 3072, Class SM, 23.068s, 2035 487,061 754,245 IFB Ser. 3072, Class SB, 22.921s, 2035 436,392 673,230 IFB Ser. 3249, Class PS, 21.619s, 2036 375,027 560,602 IFB Ser. 2990, Class LB, 16.438s, 2034 1,140,013 1,593,977 IFB Ser. 3859, Class SG, IO, 6.501s, 2039 3,184,518 350,775 IFB Ser. 3727, Class PS, IO, 6.501s, 2038 18,635,779 1,460,844 IFB Ser. 3856, Class PS, IO, 6.401s, 2040 4,222,226 533,198 IFB Ser. 3708, Class SQ, IO, 6.351s, 2040 12,951,647 1,769,065 IFB Ser. 3907, Class KS, IO, 6.351s, 2040 8,544,513 1,065,717 IFB Ser. 3708, Class SA, IO, 6.251s, 2040 27,930,278 3,746,568 IFB Ser. 3934, Class SA, IO, 6.201s, 2041 1,852,199 311,744 IFB Ser. 3852, Class NT, 5.801s, 2041 11,110,910 12,098,670 IFB Ser. 3752, Class PS, IO, 5.801s, 2040 20,202,950 2,599,312 Ser. 3632, Class CI, IO, 5s, 2038 413,790 18,753 Ser. 3626, Class DI, IO, 5s, 2037 215,582 6,036 Ser. 3747, Class HI, IO, 4 1/2s, 2037 690,730 48,112 Ser. 4026, Class JI, IO, 4s, 2041 9,033,042 910,531 Ser. 3748, Class NI, IO, 4s, 2034 6,009,893 120,078 Ser. 3751, Class MI, IO, 4s, 2034 651,823 7,476 Ser. 4158, Class TI, IO, 3s, 2042 10,024,138 1,312,160 Ser. 4165, Class TI, IO, 3s, 2042 10,260,495 1,323,604 Ser. T-8, Class A9, IO, 0.445s, 2028 521,927 5,545 Ser. T-59, Class 1AX, IO, 0.274s, 2043 1,212,853 15,303 Ser. T-48, Class A2, IO, 0.212s, 2033 1,789,808 17,758 Ser. 4077, Class TO, PO, zero %, 2041 1,915,071 1,632,311 Ser. 3835, Class FO, PO, zero %, 2041 25,407,334 22,136,640 FRB Ser. T-54, Class 2A, IO, zero %, 2043 721,007 113 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.799s, 2031 F 1,488,761 2,048,849 IFB Ser. 05-74, Class NK, 26.499s, 2035 131,432 233,800 IFB Ser. 07-53, Class SP, 23.466s, 2037 423,327 654,237 IFB Ser. 05-75, Class GS, 19.649s, 2035 434,747 620,071 IFB Ser. 11-4, Class CS, 12 1/2s, 2040 3,843,982 4,699,731 IFB Ser. 12-3, Class SD, IO, 6.31s, 2042 5,181,957 883,835 IFB Ser. 404, Class S13, IO, 6.2s, 2040 666,438 94,393 IFB Ser. 10-35, Class SG, IO, 6.2s, 2040 10,943,351 1,576,061 IFB Ser. 13-13, Class SA, IO, 5.95s, 2043 14,609,744 3,752,659 Ser. 397, Class 2, IO, 5s, 2039 447,016 56,436 Ser. 398, Class C5, IO, 5s, 2039 868,550 69,223 Ser. 12-124, Class UI, IO, 4s, 2042 5,271,442 830,252 Ser. 12-30, Class PI, IO, 4s, 2042 12,441,907 1,499,499 Ser. 406, Class 2, IO, 4s, 2041 1,390,053 160,273 Ser. 406, Class 1, IO, 4s, 2041 894,398 110,279 Ser. 417, Class C19, IO, 3 1/2s, 2033 13,885,207 1,700,938 24 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-6, Class BI, IO, 3s, 2042 $5,209,643 $624,115 Ser. 13-35, Class IP, IO, 3s, 2042 F 6,113,505 764,839 Ser. 03-W10, Class 1, IO, 1.3s, 2043 477,857 18,984 Ser. 98-W2, Class X, IO, 0.937s, 2028 3,378,146 196,355 Ser. 98-W5, Class X, IO, 0.873s, 2028 977,245 43,976 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,527,911 119 Ser. 07-44, Class CO, PO, zero %, 2037 127,320 115,145 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.653s, 2041 10,693,034 17,110,887 IFB Ser. 10-158, Class SD, 14.402s, 2040 2,479,000 3,646,386 IFB Ser. 11-70, Class WS, 9.302s, 2040 10,522,271 12,515,926 IFB Ser. 11-72, Class SE, 7.14s, 2041 7,375,000 8,112,190 IFB Ser. 11-56, Class MS, 6.876s, 2041 2,240,835 2,498,935 IFB Ser. 11-61, Class CS, IO, 6.481s, 2035 15,577,197 1,830,321 IFB Ser. 10-120, Class SB, IO, 6.001s, 2035 1,462,803 118,458 IFB Ser. 10-20, Class SC, IO, 5.951s, 2040 423,559 70,658 IFB Ser. 11-70, Class SN, IO, 5.7s, 2041 11,996,000 3,051,902 IFB Ser. 11-70, Class SH, IO, 5.69s, 2041 15,001,000 3,851,957 IFB Ser. 10-42, Class DS, IO, 5.501s, 2040 6,692,752 970,449 IFB Ser. 10-37, Class SG, IO, 5.501s, 2040 7,425,761 1,154,260 Ser. 13-3, Class IT, IO, 5s, 2043 14,399,264 2,264,482 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 10,572,947 1,695,583 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 9,190,592 1,812,385 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 838,093 126,301 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 11,750,699 925,368 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,664,147 618,279 Ser. 11-70, PO, zero %, 2041 16,789,847 14,281,276 Ser. 10-151, Class KO, PO, zero %, 2037 2,966,284 2,702,225 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.662s, 2027 262,726 2,576 Ser. 98-3, IO, 0.284s, 2027 160,654 2,360 Ser. 98-2, IO, 0.19s, 2027 140,819 1,012 Ser. 98-4, IO, zero %, 2026 207,242 5,100 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.98s, 2045 1,277,428 244,308 Commercial mortgage-backed securities (16.9%) Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.798s, 2039 2,832,319 2,921,990 FRB Ser. 07-3, Class A2, 5.796s, 2049 188,933 189,770 Ser. 06-5, Class A2, 5.317s, 2047 6,548,137 6,553,048 Ser. 06-6, Class A2, 5.309s, 2045 1,257,087 1,268,599 Ser. 04-4, Class D, 5.073s, 2042 1,827,000 1,861,827 Ser. 07-1, Class XW, IO, 0.485s, 2049 6,333,140 58,379 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.034s, 2042 6,713,490 63,657 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 5,322,677 48 Absolute Return 300 Fund 25 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 $5,209,000 $5,664,788 FRB Ser. 06-PW11, Class AJ, 5.618s, 2039 3,456,000 3,629,880 Ser. 05-PWR9, Class C, 5.055s, 2042 959,000 926,778 Ser. 05-PWR9, Class AJ, 4.985s, 2042 3,766,000 3,947,898 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.618s, 2039 1,544,000 1,507,716 Ser. 07-PW15, Class X2, IO, 0.578s, 2044 245,693,484 810,789 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.934s, 2049 3,462,000 3,643,184 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 5,243,000 5,644,614 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 3,439,000 3,748,510 Ser. 06-C8, Class A2B, 5.248s, 2046 652,811 656,048 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.479s, 2045 1,063,000 1,013,463 FRB Ser. 13-CR6, Class D, 4.316s, 2046 F 713,000 637,668 FRB Ser. 07-C9, Class AJFL, 0.89s, 2049 3,639,000 3,106,250 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 2,191,775 2,208,349 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,849,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,797,386 1,977,124 Ser. 03-C3, Class AX, IO, 1.613s, 2038 8,008,889 304 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 1,367,000 1,476,283 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.424s, 2031 1,214,740 1,219,770 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,644,000 2,710,100 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,348,611 1,348,611 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 1,197,000 1,250,865 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 2,606,000 2,665,677 GMAC Commercial Mortgage Securities, Inc. 144A FRB Ser. 03-C2, Class F, 5.614s, 2040 1,472,000 1,472,000 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 2,300,000 2,343,010 Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,228,737 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039** 3,310,000 3,313,641 FRB Ser. 12-GCJ9, Class XA, IO, 2.567s, 2045 (acquired 11/16/12, cost $1,536,940)∆ ∆ 9,911,875 1,510,925 FRB Ser. 04-GG2, Class D, 5.728s, 2038 883,000 891,140 26 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.563s, 2046 $2,203,000 $2,136,690 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 3,179,000 3,347,487 FRB Ser. 04-CB9, Class B, 5.833s, 2041 1,599,000 1,659,122 Ser. 06-CB16, Class AJ, 5.623s, 2045 947,000 950,845 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,664,542 Ser. 02-C3, Class D, 5.314s, 2035 1,291,482 1,290,191 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 798,631 FRB Ser. 13-C10, Class D, 4.3s, 2047 1,053,000 996,914 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 1,338,000 1,247,206 FRB Ser. 11-C3, Class E, 5.718s, 2046 918,000 1,009,341 FRB Ser. 01-C1, Class H, 5.626s, 2035 2,069,316 2,099,528 FRB Ser. 11-C5, Class D, 5.492s, 2046 1,988,000 2,221,192 FRB Ser. 12-CBX, Class E, 5.362s, 2045 1,020,000 1,058,792 FRB Ser. 12-LC9, Class E, 4.576s, 2047 1,570,000 1,532,821 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 5,600,000 6,184,056 Ser. 05-C7, Class A2, 5.103s, 2030 F 8,738 8,738 Ser. 07-C2, Class XW, IO, 0.693s, 2040 6,351,435 110,820 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.238s, 2043 151,195,310 1,612,044 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 3,253,000 3,128,410 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.816s, 2042 2,531,000 2,678,304 Ser. 07-HQ11, Class AJ, 5.508s, 2044 853,000 907,166 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 843,571 869,216 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 3,877,969 3,902,097 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 342,000 354,962 Ser. 05-C17, Class D, 5.396s, 2042 3,960,000 3,952,080 Ser. 06-C29, Class AM, 5.339s, 2048 3,520,000 3,999,621 Ser. 06-C29, IO, 0.533s, 2048 157,558,218 1,971,053 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C6, Class J, 5.396s, 2035 2,726,000 2,787,880 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 2,602,000 2,745,256 FRB Ser. 12-C9, Class D, 4.963s, 2045 1,652,000 1,661,809 FRB Ser. 12-C10, Class D, 4.61s, 2045 2,230,000 2,169,946 FRB Ser. 13-C11, Class D, 4.325s, 2045 1,039,000 998,901 Absolute Return 300 Fund 27 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (5.9%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.685s, 2036 $5,451,500 $4,661,032 Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.479s, 2036 3,171,820 2,791,201 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 971,102 582,661 Ser. 12-RR10, Class 8A2, 4s, 2036 2,057,904 2,093,917 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 300,000 249,000 Ser. 12-RR10, Class 4A2, 2.639s, 2036 1,730,000 1,505,100 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 1A3, 13.256s, 2037 1,598,582 1,079,043 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 2,371,128 1,896,902 FRB Ser. 13-RR2, Class 3A2, 9.04s, 2036 2,050,000 2,014,125 Ser. 12-RR12, Class 1A2, 4s, 2037 1,166,305 1,186,716 Ser. 12-RR11, Class 11A2, 2.6s, 2036 3,630,928 2,414,567 Ser. 09-RR7, Class 1A7, IO, 1.762s, 2046 44,675,915 2,010,416 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 81,000,150 3,693,607 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 13,678,911 430,886 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 10,287,365 185,173 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.671s, 2035 3,958,121 3,206,078 Countrywide Home Loans Ser. 05-15, Class A8, 5 1/2s, 2035 3,000,000 2,926,029 GSR Mortgage Loan Trust FRB Ser. 05-AR6, Class 1A1, 2.677s, 2035 4,218,652 4,350,696 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 7,658,681 258,863 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.582s, 2035 2,800,000 2,688,000 WAMU Mortgage Pass-Through Certificates Ser. 05-AR11, Class X, IO, PO, 1.511s, 2045 16,132,135 919,532 FRB Ser. 06-AR1, Class 2A1B, 1.246s, 2046 1,930,346 1,652,434 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 3,343,937 3,034,623 FRB Ser. 05-AR17, Class A1C4, 0.6s, 2045 5,345,210 2,886,414 FRB Ser. 05-AR1, Class A1B, 0.59s, 2045 1,327,851 1,128,674 Total mortgage-backed securities (cost $326,156,873) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (23.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2043 $10,000,000 $10,622,656 28 Absolute Return 300 Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (23.2%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations (21.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, May 1, 2043 $13,000,000 $13,543,360 Federal National Mortgage Association Pass-Through Certificates 4s, July 1, 2042 18,981,684 20,910,809 3s, TBA, June 1, 2043 63,000,000 65,724,259 3s, TBA, May 1, 2043 80,000,000 83,681,248 Total U.S. government and agency mortgage obligations (cost $191,862,707) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $371,000 $409,025 Total U.S. treasury obligations (cost $352,086) CORPORATE BONDS AND NOTES (16.9%)* Principal amount Value Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $1,500,000 $1,581,632 Ashland, Inc. 144A sr. unsec. unsub. notes 3s, 2016 1,500,000 1,533,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,064,000 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,535,000 1,862,425 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,746,180 US Coatings Acquisition, Inc. /Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) 100,000 139,926 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,215,619 Capital goods (1.0%) Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 2,000,000 2,090,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,135,000 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 2,425,000 2,619,000 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 2,500,000 2,569,650 Communication services (1.6%) Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,424,248 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 879,900 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 977,000 1,079,585 DISH DBS Corp. 144A sr. unsec. notes 4 1/4s, 2018 1,500,000 1,473,750 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 222,863 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 465,000 489,413 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,308,100 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,018,346 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,500,000 1,627,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,167,500 Absolute Return 300 Fund 29 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Consumer cyclicals (1.5%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $2,560,000 $2,960,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 250,000 264,375 Ford Motor Credit Co., LLC sr. unsec. notes 12s, 2015 1,250,000 1,505,640 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 596,000 695,458 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 279,000 311,085 Meritage Homes Corp. 144A sr. unsec. notes 4 1/2s, 2018 1,500,000 1,507,500 Owens Corning company guaranty sr. unsec. notes 9s, 2019 253,000 323,208 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 1,020,063 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 2,365,000 2,394,449 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,648,032 Consumer staples (1.7%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 2,974,234 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,420,750 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 2,180,000 2,190,612 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 414,275 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 1,000,000 1,087,503 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 865,000 875,813 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) 500,000 545,625 Mondelez International, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,270,919 Energy (1.7%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,056,550 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 3 1/4s, 2016 1,000,000 1,012,500 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,083,670 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 95,000 103,075 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 180,000 232,997 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 448,000 512,960 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,251,045 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 1,775,000 1,785,650 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 875,000 879,854 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,140,000 30 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Financials (4.6%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 $1,000,000 $1,042,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,500,000 1,533,750 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,500,000 1,510,233 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 1,500,000 1,578,750 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,323,275 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,197,438 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,920,047 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 875,000 888,125 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 66,270 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 3,359,318 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,786,801 Principal Life Global Funding II 144A notes 1s, 2015 1,740,000 1,746,300 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,687,500 1,760,986 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 3,880,000 3,954,969 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 605,000 605,598 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 300,000 315,972 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,623,429 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 543,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,121,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 2,011,875 Health care (0.8%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 725,188 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,037,250 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 892,544 HCA, Inc. sr. notes 6 1/2s, 2020 612,000 704,565 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 681,188 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 748,956 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 146,900 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 660,000 679,742 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 660,000 669,084 Technology (—%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.027s, 2013 (Netherlands) 75,000 74,906 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 126,636 Absolute Return 300 Fund 31 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Transportation (0.8%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 $1,024,285 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $957,348 1,043,510 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 807,918 874,571 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 3,634,178 3,676,379 Utilities and power (1.6%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,203,488 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,890,759 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,311,585 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 905,000 906,131 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 3,140,000 3,200,567 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 3,816,000 5,206,623 Total corporate bonds and notes (cost $135,124,212) SENIOR LOANS (9.2%)* c Principal amount Value Basic materials (0.6%) AI Chem & SY S.C.A. bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $493,794 $499,658 AI Chem & SY S.C.A. bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 256,206 259,248 Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) 417,900 424,401 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 492,030 497,873 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,440,600 1,447,803 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,500,000 1,521,329 Capital goods (0.8%) Allison Transmission, Inc. bank term loan FRN Class B3, 4 1/4s, 2019 1,488,769 1,509,239 Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 500,000 499,584 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 906,111 919,703 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 597,000 606,701 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 498,750 502,223 SRAM, LLC bank term loan FRN Ser. B, 4s, 2020 1,250,000 1,259,375 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 280,000 287,700 Tomkins Air Distribution bank term loan FRN 5s, 2018 334,163 338,966 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 997,500 1,005,397 32 Absolute Return 300 Fund SENIOR LOANS (9.2%)* c cont. Principal amount Value Communication services (1.5%) Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 $1,579,893 $1,598,231 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,500,000 1,496,240 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,500,000 1,506,750 Crown Castle Operating Co. bank term loan FRN Ser. B, 3 1/4s, 2019 987,500 991,512 Intelsat Investments SA bank term loan FRN 3.2s, 2014 (Luxembourg) 829,544 828,767 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 1,473,228 1,493,485 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 1,000,000 1,010,208 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 1,102,481 1,102,757 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 180,529 181,522 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,499,063 Windstream Corp. bank term loan FRN Ser. B3, 4s, 2019 248,125 249,986 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 661,667 668,594 Consumer cyclicals (2.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 960,175 972,969 Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 974,912 958,026 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 189,525 191,996 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.67s, 2015 1,331,250 1,337,351 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 217,635 220,244 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 479,033 434,223 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 755,826 767,723 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 2,058,598 2,043,374 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 $685,009 691,859 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 980,000 988,225 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,199,371 1,208,866 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 900,000 907,554 Motor City Casino bank term loan FRN 6s, 2017 862,927 869,399 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 277,236 282,434 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 1,280,000 1,289,400 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,902 84,531 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 997,500 1,010,800 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 977,500 990,126 Realogy Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,500,000 1,516,875 Roofing Supply Group, LLC bank term loan FRN Class B, 5s, 2019 995,000 1,008,681 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 713,213 720,872 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 3/4s, 2020 1,000,000 1,009,636 Absolute Return 300 Fund 33 SENIOR LOANS (9.2%)* c cont. Principal amount Value Consumer staples (0.8%) Del Monte Corp. bank term loan FRN Ser. B, 4s, 2018 $459,054 $462,114 DineEquity, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2017 244,283 247,642 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 860,000 867,645 Landry’s, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,496,222 1,515,673 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 1,000,000 1,004,158 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 1,250,000 1,267,579 Sprouts Farmers Market, LLC bank term loan FRN 4 1/2s, 2020 1,000,000 1,003,125 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 641,775 644,850 Energy (0.5%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 404,332 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 1,461,053 1,475,054 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 900,000 900,900 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,296,750 1,312,959 Financials (0.5%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 368,106 370,867 Nuveen Investments, Inc. bank term loan FRN 4.276s, 2017 1,500,000 1,517,501 USI Insurance Services, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,496,250 1,513,083 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 493,671 501,179 Health care (1.6%) Bausch & Lomb, Inc. bank term loan FRN Class B, 5 1/4s, 2019 1,488,750 1,495,962 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 938,286 953,142 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 484,731 490,588 HCA, Inc. bank term loan FRN Ser. B4, 3.026s, 2018 1,000,000 1,002,000 Health Management Associates, Inc. bank term loan FRN Ser. B, 3 1/2s, 2018 1,496,153 1,508,933 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 1,116,563 1,130,910 Iasis Healthcare, LLC /Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 985,382 998,315 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 900,458 915,840 Multiplan, Inc. bank term loan FRN Ser. B, 4s, 2017 782,535 790,360 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 373,127 375,993 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 1,066,527 1,081,019 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4 1/2s, 2018 981,744 993,198 34 Absolute Return 300 Fund SENIOR LOANS (9.2%)* c cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C1, 3 1/2s, 2019 (Canada) $748,125 $755,373 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D1, 3 1/2s, 2019 (Canada) 748,125 755,606 Technology (0.2%) Epicor Software Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 844,795 857,467 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 982,575 987,488 Transportation (0.2%) Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,500,000 1,511,250 Utilities and power (0.2%) AES Corp. (VA) bank term loan FRN Ser. B, 3 3/4s, 2018 997,500 1,011,423 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 578,250 580,418 Total senior loans (cost $76,035,356) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (5.8%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,810,000 $2,290,150 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 1,175,000 1,186,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 9,520,000 8,296,680 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 350,000 385,140 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 960,000 1,084,800 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 255,500 143,092 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 185,500 103,207 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 255,500 142,089 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 405,500 227,275 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,445,500 801,818 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 335,500 186,141 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 665,500 368,898 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 915,500 510,432 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 555,500 314,486 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 255,500 142,715 Absolute Return 300 Fund 35 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (5.8%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 585,500 $327,259 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 115,500 64,618 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 1,645,500 939,759 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 185,500 108,369 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 915,500 539,428 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 185,500 112,693 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 785,500 477,674 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 2,645,500 1,660,366 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 245,500 161,087 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 1,135,500 782,063 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 2,365,000 3,523,907 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $2,000,000 2,157,289 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 755,000 989,276 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 755,000 1,102,060 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $935,000 998,029 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 1,700,000 1,704,930 United Mexican States unsec. bonds Ser. M20, 10s, 2024 (Mexico) MXN 37,290,000 4,558,868 United Mexican States unsec. bonds Ser. M, 8s, 2023 (Mexico) MXN 39,776,000 4,220,895 United Mexican States unsec. bonds Ser. M, 6 1/2s, 2022 (Mexico) MXN 80,795,000 7,649,584 Total foreign government and agency bonds and notes (cost $48,824,267) SHORT-TERM INVESTMENTS (23.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.04% L 16,034,819 $16,034,819 SSgA Prime Money Market Fund 0.04% P 2,070,000 2,070,000 U.S. Treasury Bills with an effective yield of 0.17%, October 17, 2013 #∆ $34,430,000 34,417,467 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 10,000,000 9,998,651 U.S. Treasury Bills with an effective yield of 0.17%, May 2, 2013 12,000,000 11,999,944 U.S. Treasury Bills with an effective yield of 0.16%, June 27, 2013 25,000,000 24,993,588 U.S. Treasury Bills with an effective yield of 0.13%, September 19, 2013 18,000,000 17,994,888 36 Absolute Return 300 Fund SHORT-TERM INVESTMENTS (23.8%)* cont. Principal amount Value U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 #∆ $7,500,000 $7,495,785 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, August 22, 2013 # 50,000,000 49,991,350 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, July 25, 2013 25,000,000 24,997,050 Total short-term investments (cost $199,947,971) TOTAL INVESTMENTS Total investments (cost $978,303,472) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD/$ United States Dollar Key to holding’s abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $838,572,172. †
